DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
			Examiner Remarks

Claims 1-10 and 19-25 are examined.
Claims 11-18 and 26-30 are withdrawn from examination consideration as per Restriction/Election of October 28, 2021, with traverse.
  	This application contains 11-18 and 26-30 are drawn to an invention nonelected with traverse in the reply filed on October 28, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims, 11-18 and 26-30,  or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

  	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
 	
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s)  1-10 and 19-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US Publication No.  20200037387 A1 and Lee hereinafter).
  	Regarding Claim 1, Lee teaches a method of wireless communication, comprising:   transmitting  (i.e. data transmitted or received)   Para [0074], by a user equipment (UE)  (i.e. user equipment or mobile station or wireless terminal)  Para [0130] in a first cell frequency of a network  (i.e. a frequency band) to be used for wireless communication with the first cellular network)  Para [0077], a request for a network slice of the network   (i.e. provide the electronic device 101 with a plurality of network services through a plurality of network slice instances 531, 532, and 533 included in the 5G core network 522. The network slice instance may mean a logical network connection unit for data transmission)  Para [0133] that is not provided by the first cell 
transmitting, by the UE, a non-access stratum (NAS) registration request message i.e. NAS message between electron device and network)  Para [0162] and  (i.e. request message)  Para [0183]   and (i.e. NAS request)  Para [0243]  including network slice selection assistance information (NSSAI)  (i.e. the network slice instance or the type of network service, based at least partly on network slice information (e.g., .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.  Lee et al. (US Publication No.  20200037387), “Electronic device for displaying indicator regarding network and method thereof”, July 24, 2019.

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571- 272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

/DIANE D MIZRAHI/Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov